         Case 1:19-cr-00260-ER Document 18 Filed 06/16/20 Page 1 of 1




                                       June 9, 2020

                                           Sentencing is adjourned to August 5, 2020,
Hon. Edgardo Ramos                         at 10:00 AM.
United States District Judge
United States Courthouse
40 Foley Square
New York, New York 10007
                                                                6/16/2020
Re:   United States v. Enrique Felix
      19 Cr 260 (ER)

Dear Judge Ramos,

       I write with the consent of the government (AUSA Ryan Finkel) to request an
adjournment of the sentencing hearing currently scheduled for June 24, 2020. The
request is made for two reasons. First, defense counsel has just learned of a
personal conflict on the 24th. But secondly, due to the current global pandemic
caused by COVID-19, Court proceedings are still being held remotely. Because Mr.
Felix is still serving the remainder of a sentence on an unrelated case, I do not
believe he meets the requirements of the CARES Act in order to be able to proceed
with a remote sentencing. This is the seconf request for an adjournment of
sentencing.

      Thank you for your consideration of this request.


                                       Respectfully submitted,
                                       /s/
                                       Jennifer E. Willis
                                       Assistant Federal Defender
                                       (212) 417-8743


Cc:   AUSA Ryan Finkel
